Case 1:18-cv-16774-RMB-DEA Document 18 Filed 02/06/20 Page 1 of 2 PageID: 103




CHARLES H. LANDESMAN, ESQ.
Attorney for Plaintiff
360 Kearny Avenue
Kearny, NJ 07032
(201) 991-5343
charles@landesmanlaw.com


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

______________________________________________________________________________

Abdul M. Frazier,                                    : AMENDMENT TO COMPLAINT

                                                     :
VS                                                   : Civil Action No. 1:18-cv16774 RMB-DEA
                                                     :
Administrator Willie Bonds et als                    :

       Plaintiff, Abdul M. Frazier, by way of an Amendment to the Complaint says:

        The Complaint is hereby amended by adding Victoria D’Amico as a defendant and by

dismissing Nurse Ripley as a defendant. Plaintiff refers to pages 4-C and 4-D of the Complaint

and substitutes defendant Victoria D’Amico for defendant Nurse Ripley who was erroneously

named as the defendant who saw plaintiff on September 17, 2018. All of the conduct, actions

and allegations attributed to Nurse Ripley was the conduct, actions and allegations of Victoria

D’Amico who was the nurse practitioner who saw plaintiff on September 17, 2018. As a result,

plaintiff is alleging pursuant to 42 U.S.C. 1983 that defendant Victoria D’Amico’s conduct

toward plaintiff constituted cruel and unusual punishment and deliberate indifference in violation

of plaintiff’s Eighth Amendment constitutional rights.

                                                    /S/Charles H. Landesman
                                                     Charles H. Landesman
                                                     Attorney for Plaintiff

Dated: February 5, 2020
Case 1:18-cv-16774-RMB-DEA Document 18 Filed 02/06/20 Page 2 of 2 PageID: 104
